7

]

t1-2 Filed 03/30
. -00849-CKK Documen
Case 1:20-cv-008

 

 
 
 

   

Employee's Ba
applicable);

dge Number (if

 
  
           
 
  
 
  

 
  
   
  

Has the employee come into close contact with a person
diagnosed or under investigation for COVID-199 *

        

 

€ employee recently traveled an area with known
Pread of COVID-19 (e.g., China, Iran, South Korea,
Italy, or Japan) within the last 30 days?

 
 

Has th
Ocal s

 
  
 
  
  

  

” questions 1, 2, and 3, immediately Provide them with a mask, send them home and
refer them to their health Care provider. They are Net to enter DOC's facilities. Also, the Shift Commander and
C medical Staff must be notified,

If the €mployee answers “no” to questions 1, 2, and 3, they will be allowed to enter DOC's facilities.

Completed by:

Printed Name: Signature Date/Time:
Shift Commander Name: Date/Time:

Note:

Close contact is defined as:
4. being within approximately 6 feet (2 meters) or within the room or Care area for a Prolonged period of time
while not Wearing recommended Personal protective equipment (i.e. gowns, gloves, respirator, eye
Protection); or

b. having direct contact with infectious secretions (e.g. being coughed on) while not wearing recommended
Personal protective equipment.

— a ae
